Citation Nr: 0122016	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  99-20 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than January 2, 
1998, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
post-traumatic stress disorder and assigned an effective date 
of January 2, 1998.  The veteran's disorder was evaluated as 
30 percent disabling at that time.  The Board notes, however, 
that in May 2000, the veteran's disability evaluation was 
increased to 70 percent and, in November 2000, a total 
disability evaluation based on individual unemployability was 
granted; both evaluations were assigned a January 2, 1998, 
effective date.

The Board also notes that the veteran's representative 
requested at the December 1999 RO hearing that the veteran be 
granted total temporary disability ratings for periods of 
hospitalization in February 1996 and June 1996.  This request 
has not been addressed by the RO and is not before the Board 
on appeal.  Therefore, it is referred to the RO for 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran experiences occupational and social 
impairment with deficiencies in most areas due to the 
following symptoms of post-traumatic stress disorder:  
suicidal ideation, impaired impulse control, spatial 
disorientation, and an inability to establish and maintain 
effective relationships.

3.   The veteran did not perfect his appeal of a June 1996 
rating decision denying service connection for post-traumatic 
stress disorder.  Therefore, that decision became final.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 70 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 4.1-4.16, 4.125-4.130, 
Diagnostic Code 9411 (2000).

2.  The requirements for an effective date prior to January 
2, 1998, for the grant of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 5104, 5110(a), 7105 (West 1991); 38 C.F.R. §§ 3.103, 
3.104, 3.400, 19.29, 19.30, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims and duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and Supplemental Statements of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claims.  The veteran was afforded 
VA examination and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to these claims has been obtained and associated 
with the claims folder.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer to advance any and all arguments in favor of his 
claims.  For essentially the same reasons, the Board has 
concluded that there has been substantial compliance with 
the due process and duty-to-assist regulations recently 
published at 66 Fed. Reg. 45,620.  These regulations will be 
codified at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 
3.326(a).

I.  Background

The veteran originally requested service connection for post-
traumatic stress disorder in June 1989.  At that time, he 
carried a diagnosis of major depression and in a December 
1989 rating decision, the benefits sought were denied.  In 
July 1991, the veteran requested that his claim for service 
connection for post-traumatic stress disorder be reopened.  
In August 1991, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran expressed his disagreement with that decision and a 
Statement of the Case was issued in January 1992.  The 
veteran did not perfect that claim for appeal.

In October 1993, the veteran again requested that his claim 
for service connection for post-traumatic stress disorder be 
reopened.  In March 1994, the RO did not find that new and 
material evidence had been submitted to reopen the claim.  In 
March 1995, the veteran submitted new medical evidence and 
requested that his claim for service connection for post-
traumatic stress disorder be reopened.  In June 1996, the RO 
again did not find that the evidence submitted was new and 
material and declined to reopen the claim for service 
connection.  The veteran submitted a Notice of Disagreement 
in October 1996, and a Statement of the Case was issued in 
April 1997.  The veteran did not perfect this claim for 
appeal.

On January 2, 1998, the veteran submitted additional medical 
evidence and requested that his claim of service connection 
for post-traumatic stress disorder be reopened.  Based on 
this claim, the veteran was granted service connection for 
post-traumatic stress disorder.  A 70 percent schedular 
evaluation is currently assigned under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, and a total disability evaluation based 
on unemployability is assigned under 38 C.F.R. § 4.16(a), 
both carrying a January 2, 1998, effective date.
II.  Increased Schedular Evaluation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated for disability purposes under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  This Diagnostic Code requires the use 
of a general rating formula for chronic adjustment disorders 
found at Diagnostic Code 9440.  Using this rating formula, a 
70 percent evaluation is assigned when there is evidence of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned using 
this rating formula when there is evidence of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.

The medical evidence of record reveals that the veteran is 
treated periodically for symptoms of post-traumatic stress 
disorder.  His primary complaints are feelings of depression 
and anxiety, thoughts of suicide, Vietnam-related nightmares, 
and an inability to interact with other people in a 
meaningful way.  The veteran has related losing his temper 
and not being able to work due to memory loss and 
frustration.  He has been hospitalized a number of occasions 
due to the above-described symptoms of post-traumatic stress 
disorder and has not been able to work in a full-time 
capacity since the late 1980's.

The veteran appeared and testified before an RO Hearing 
Officer in December 1999, and related having difficulty 
relating to other people.  He stated that he did not have a 
problem maintaining his personal hygiene and occasionally 
visited with family members.  The veteran testified that he 
periodically forgot why he was doing something or why he was 
in a particular location, but did not forget the skills of 
his trade (carpentry).  He stated that he participated in 
psychiatric treatment for the symptoms of post-traumatic 
stress disorder and occasionally took over the counter 
sleeping aids.  The veteran testified that he lived at home 
and performed all activities required for daily maintenance.

Based on the evidence as described above, the Board finds 
that the veteran's symptoms more closely approximate those 
described for a 70 percent disability evaluation rather than 
a 100 percent evaluation under the general rating formula for 
chronic adjustment disorders.  Specifically, there is no 
suggestion in the record that the veteran has persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or the inability to remember the names of close relatives, 
his own occupation, or his own name.  The veteran is limited 
by his inability to establish and maintain effective 
relationships, occasional spatial disorientation, impaired 
impulse control, and suicidal ideation.  The Board fully 
agrees with the veteran that he is unable to work as a result 
of his psychiatric disorder, but under the Schedule of 
Ratings, the Board finds that the assignment of a 70 percent 
disability evaluation is appropriate.  As noted above, 
however, the veteran has been assigned a total disability 
evaluation under 38 C.F.R. § 4.16(a) due to his 
unemployability.

III.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.

Upon the filing of a Notice of Disagreement and the 
determination by the agency of original jurisdiction that no 
additional review or development is warranted, a Statement 
of the Case will be issued and forwarded to the appellant at 
the latest address of record.  (See 38 C.F.R. §§ 19.26, 
19.29, 19.30).  A Substantive Appeal must be filed within 
sixty days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
(See 38 C.F.R. § 20.302.)  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed in 38 C.F.R. § 20.302.  (See 38 C.F.R. 
§ 20.1103.)

Given the evidence as outlined above, the Board finds that 
the only claim perfected for appeal by the veteran is the 
current claim which is based upon the request to reopen 
filed on January 2, 1998.  The evidence specifically shows 
that the veteran filed several Notices of Disagreement with 
regard to prior rating decisions, but he did not follow 
through with those appeals by submitting a substantive 
appeal within the prescribed time frame.  Most recently, the 
veteran made a request to reopen the claim of service 
connection for post-traumatic stress disorder in March 1995.  
He disagreed with a June 1996 rating decision in October 
1996, but did not respond to the April 1997 Statement of the 
Case with the filing of a substantive appeal.  It was not 
until January 1998, well over the one year period from the 
date of notification regarding the June 1996 rating 
decision, that the veteran again contacted the RO regarding 
his claim.  Therefore, the Board must find that an effective 
date prior to January 2, 1998, cannot be assigned for the 
grant of service connection for post-traumatic stress 
disorder. 

Consequently, the Board finds that the May 1995 claim denied 
by rating decision dated in June 1996 became final when the 
veteran failed to file a substantive appeal.  Therefore, the 
effective date assigned for the grant of service connection 
for post-traumatic stress disorder cannot be related back to 
any time prior to January 2, 1998, and this appeal must be 
denied.


ORDER

A disability evaluation in excess 70 percent based on the 
Schedule of Ratings for post-traumatic stress disorder is 
denied.

An effective date prior to January 2, 1998, for the grant of 
service connection for post-traumatic stress disorder is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

